DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 11-16) in the reply filed on 05/17/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first hinge” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 11, the metes and bounds of the claim are unclear. It is unclear from the applicant’s disclosure what the “first hinge #112” and the “body #110”  in claim 11 is and how the beverage container holding portion and the base are rotatable relative to the body while being pivotable and collapsible as shown in 6. The applicant points to #112 in Fig 5 as being the first hinge, however #112 appears to be a collar or sleeve not a hinge. Further it is unclear what the body #110 is according to the drawings #110 appears to be the same as #112. Appropriate correction is required. 

Claim 18 recites the limitation "the first position" and “the second position” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the first position" and “the second position” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 14, 17, and 20-22 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slack 2020/0002006.


Regarding claim 11, as best understood, Slack discloses an adjustable cup holder comprising: a body (Fig 1, #2); and a base (annotated Fig 1 below) having arms (annotated Fig 1 below) coupling the base (annotated Fig 1 below) to the body (Fig 1, #2); a beverage container holding portion (Fig 2, #5) and the base (annotated Fig 1 below) connected to the body via:

a first hinge (Fig 2, #3) configured such that the beverage container holding portion (Fig 2, #5) and the base (annotated Fig 1 below) are rotatable relative to the body (Fig 1, #2) about a first axis [0025] to allow the beverage container holding portion (Fig 2, #5) and the base (annotated Fig 1 below) to hold the beverage container relatively level ; and,

a second hinge (annotated Fig 3 below) configured such that the beverage container holding portion (Fig 2, #5) and the arms (annotated Fig 1 below) of the base (annotated Fig 1 below)  are pivotable about a second axis from a use position to a stowed position wherein the beverage container holding portion (Fig 2, #5) and the arms  (annotated Fig 1 below) of the base are all substantially parallel with each other (as shown in Fig 4).


    PNG
    media_image1.png
    744
    1131
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    630
    1172
    media_image2.png
    Greyscale



Regarding claim 14, Slack discloses the adjustable cup holder wherein the body (Fig 1, #2) comprises a connector (Fig 1, #1) configured to be removably coupled to a structure.

Regarding claim 17, Slack discloses the adjustable cup holder  wherein the beverage container holding portion (Fig 2, #5) comprises an adjustable diameter ratchet strap (Fig 2, #5 & #14) coupled to the body (Fig 1, #2), wherein the base (annotated Fig 1 above) is constructed and arranged to support the weight of a beverage container, and the adjustable diameter ratchet strap (Fig 2, #5 & #14) is configured to accommodate the diameter of a beverage container to limit the beverage container from tipping relative to the body (Fig 1, #2).

Regarding claim 18, as best understood, Slack discloses the adjustable cup holder further comprising a lock (Fig 2, #10) configured to selectively lock the base (annotated Fig 1 above) and the beverage container holding portion (Fig 2, #5) such that the base (annotated Fig 1 above) and the beverage container holding portion (Fig 2, #5) cannot pivot from the first position to the second position.

Regarding claim 19, as best understood, Slack discloses the adjustable cup holder further comprising a lock (Fig 2, #10) configured to selectively lock the base (annotated Fig 1 above) and the adjustable diameter ratchet strap (Fig 2, #5 & #14) such that the base (annotated Fig 1 above) and the adjustable diameter ratchet strap (Fig 2, #5 & #14) cannot pivot from the first position to the second position.

Regarding claim 20, Slack discloses the adjustable cup holder wherein the body (Fig 1, #2) comprises a connector (Fig 1, #1) configured to be removably coupled to a structure.

Regarding claim 21, Slack discloses the adjustable cup holder wherein the body (Fig 1, #2) comprises a connector (Fig 1, #1) configured to be removably coupled to a structure.

Regarding claim 22, Slack discloses the adjustable cup holder wherein the beverage container holding portion (Fig 2, #5) comprises an adjustable diameter ratchet strap (Fig 2, #5 & #14) coupled to the body (Fig 1, #2), wherein the base (annotated Fig 1 above) is constructed and arranged to support the weight of a beverage container, and the adjustable diameter ratchet strap (Fig 2, #5 & #14) is configured to accommodate the diameter of a beverage container to limit the beverage container from tipping relative to the body (Fig 1, #2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631